NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               RUDY P., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, B.L., N.L. Appellees.

                              No. 1 CA-JV 16-0098
                                FILED 7-19-2016


            Appeal from the Superior Court in Maricopa County
                              No. JD 505331
                The Honorable Karen L. O’Connor, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Phoenix
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellee, Department of Child Safety
                           RUDY P. v. DCS et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Chief Judge Michael J. Brown and Judge Samuel A. Thumma joined.


O R O Z C O, Judge:

¶1           Rudy P. (Father) appeals the sufficiency of the juvenile court’s
determination that severance of his parental rights to B.L. and N.L. (the
Children), was in their best interests. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            The Arizona Department of Child Safety (DCS) sought to
terminate Father’s rights to the Children on the grounds he is incarcerated
due to the conviction of a felony, depriving the children of a normal home.
Following a contested severance trial, the court terminated Father’s rights
on such grounds.

¶3             Father appealed.1 We have jurisdiction pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
(A.R.S.) sections 8-235.A, 12–120.21.A.1 and -2101.A (West 2016).2

                              DISCUSSION

¶4            Father does not challenge the court’s finding of a statutory
factor warranting severance nor does he dispute that severance was in the
Children’s best interests. See A.R.S. § 8-533.B.4 (permitting severance when
“the sentence of that parent is of such length that the child[ren] will be
deprived of a normal home for a period of years” and severance is in the
children’s best interests). Instead, Father challenges the sufficiency of the
court’s best interests findings supporting termination of the parental
relationship. Father contends the court failed to make required findings;


1      The mother’s rights to the Children were also terminated, but she is
not party to this appeal. Also, Father’s Notice of Appeal was untimely filed.
Father sought and was granted leave to file the untimely notice.

2     We cite to the current version of applicable statutes absent any
change material to this decision.


                                     2
                            RUDY P. v. DCS et al.
                            Decision of the Court

specifically it neglected to determine whether the Children would benefit
from severance or be harmed by continuation of the relationship.

¶5            A best interests determination is a finding of fact, most
appropriately decided by the trier of fact. Jesus M. v. Ariz. Dep’t of Econ. Sec.,
203 Ariz. 278, 282, ¶ 13 (App. 2002). We defer to the court’s findings,
reviewing a severance to determine whether reasonable evidence sustains
the court’s judgment. Id. at 280, ¶ 4. A court’s best interests determination
must consider whether the children would benefit from termination or, in
the alternative, whether continuation of the parent-child relationship
would be harmful. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 50,
¶ 19 (App. 2004). Existence of an adoptive plan is sufficient evidence that
termination would result in a benefit to the children. Id. (citation omitted).

¶6              At trial, DCS presented evidence the Children would benefit
from termination of Father’s rights because they were in a placement
willing to adopt them, and adoption would permit permanency and
stability. In support of its best interests determination, the court made
findings that termination would “further the plan of adoption and provide
the [C]hildren with a permanent and stable home” and that the Children
have “the right to a safe and permanent home where all of their needs are
met right now.” Father does not contend or present any evidence to
controvert these findings. Because the plan for permanency and adoption
is a benefit to the Children only available after severance of parental rights,
we conclude the court’s best interests findings are sufficient and supported
by the record on appeal.




                                        3
                        RUDY P. v. DCS et al.
                        Decision of the Court

                           CONCLUSION

¶7            For the foregoing reasons we affirm the court’s finding
severance is in the Children’s best interests and terminating Father’s
parental rights.




                                :AA




                                  4